DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 09/30/2021 has been received and considered. Claim 4 is canceled. Claims 1-3, 5-17, and 19-22 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/30/2021 has been entered.
 
Claim Interpretation
Office personnel are to give claims their "broadest reasonable interpretation" in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551(CCPA 1969). See *also In re Zletz, 893 F.2d 319,321-22, 13 USPQ2d 1320, 1322(Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow").... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.

Claims recite "and/or". The claims reciting "and/or" were interpreted as “or”.
Claims recite "shield diffraction". The specification reads:
"[0011]… iii) determining if any of the identified objects are located wholly within the virtual RF propagation area… In this example shield diffraction effects, where the diffracting object is wholly within the RF beam-width, are modelled. Such RF propagation effects can be modelled on thinner street furniture, such as lamp-posts and the posts of sign posts".
"[0024]… the theoretical basis for knife edge diffraction and shield diffraction was known in the art, such RF propagation characteristics would not usually be included effectively in RF planning tools due to a lack of topographic data of sufficient granularity to allow such physical effects to be properly taken into account at street-level"

"[0049]… within the prior art knife edge diffraction is generally referred to as such and models are provided, whereas for shield diffraction the normal diffraction models used where an object lies fully within the main transmission lobe of an RF field are used".

Claimed “shield diffraction” has been interpreted in light of these passages in the specification.

Claim Objections
Claim 1, line(s) 5 refer to the term “the communications link”, should be re–worded to avoid any possible antecedent issues. Claims refer to the terms “the communications link”, "the RF communications link", and “the radio frequency (RF) communications link”, it would be better to uniquify to avoid any possible antecedent issues.
As to claim(s) 17, 20, 21, 22, they are objected for the same deficiency. 
Claim 1, line(s) 9 refer to the term “the radio frequency (RF) communications link”, should be re–worded to avoid any possible antecedent issues. Claims refer to the terms “the communications link”, "the RF communications link", and “the radio frequency (RF) communications link”, it would be better to uniquify to avoid any possible antecedent issues.
As to claim(s) 17, 20, 21, 22, they are objected for the same deficiency. 
Claim 1, last line refers to the term “the RF communications link”, should be re–worded to avoid any possible antecedent issues. Claims refer to the terms “the communications link”, "the RF communications link", and “the radio frequency (RF) communications link”, it would be better to uniquify to avoid any possible antecedent issues.
As to claim(s) 7, 8, 17, 19, 20, 21, 22, they are objected for the same deficiency. 
Claim 19, last line refers to the term “the greatest knife diffraction value”, it would be better as “the greatest knife edge diffraction value” to avoid any possible antecedent issues. 
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-17, and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 contains the trademark/trade name 5G. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe frequencies and, accordingly, the identification/description is indefinite. The specification reads "[0033]… RF propagation data, in this case in the form of 5G-frequency (i.e. typically GHz frequencies, for example in the range 1 to 26 GHz, although other frequencies may be defined and become available, depending on country and region)...".
As to claim(s) 17, 20, 21, 22, they are objected for the same deficiency. 

Dependent claims inherit the defect of the claim from which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 1, 2, 5-9, 12-14, 17, and 19-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brendan Christian Goodbody, (Goodbody hereinafter), U.S. Patent 10291339, taken in view of Gougeon et al., (Gougeon hereinafter), Coupling a deterministic propagation model with diffuse scattering and urban furniture for small cells, and further in view of Corre and Lostanlen, (Corre-Lostanlen hereinafter), “Three-Dimensional Urban EM Wave Propagation Model for Radio Network Planning and Optimization Over Large Areas”.
As to claim 1, Goodbody discloses a computer-implemented method of simulating a radio frequency (RF) communications link between simulated transmitter and receiver positions (see "link" as "path", "compute a propagation path between a first location and a second location… and computing a near range communications quality characteristic of the propagation path… first location… associated with a first communications device. e.g. a transmitter. The second location… associated with a second communications device. e.g. a receiver" in col. 2, lines 17-27), comprising: a) obtaining geospatial data pertaining to an area in which the transmitter and receiver positions are to be simulated, the geospatial data including information relating to geospatial objects located in the vicinity of the communications link to be simulated (see "geospatial data" as "ground-plane data… of the environment", "obtaining data describing an environment from... data source; processing the data describing the environment to generate a ground-plane data set describing a ground-plane of the environment, and a 3D object data set describing 3D objects in the environment" in col. 2, lines 10-19); and b) simulating RF communications link propagation characteristics between the simulated transmitter and receiver positions using the geospatial data (see "communications propagation calculations based on detailed features of an environment" in col. 2, lines 51-52; "using the ground-plane data set and the 3D object data set to compute a propagation path between a first location and a second location in the environment, and computing a near range communications quality characteristic of the propagation path" in col. 3, lines 17-21) and an RF propagation model (see propagation path algorithm, "calculate the propagation paths and local path components of the communications... passed to propagation path algorithms... information 209 regarding the transmitter and receiver device (such as their locations and frequencies) and then... propagation loss rates and, optionally, powers for the paths can be calculated" in col. 6, lines 4-16); wherein radio frequencies of the radio frequency (RF) communications link are 5G frequencies and/or GHz frequencies (see "GHz frequencies" as valid between 1 GHz and 100 GHz, "parameters to be extracted for over-roof propagation can be found in ITU-R, Recommendation ITU-R. P. "1411-7: Propagation data and prediction methods for the planning of short-range outdoor radio communication systems ; and wherein the geospatial data includes overhead imagery data obtained from an overhead survey of the area, and street-level data… the street-level data including information relating to street-level geospatial objects, the street-level geospatial objects including street (see "overhead imagery… from an overhead survey of the area" as "data… from Open Street Maps, Ordinance Survey™ or Google Maps", "datasets… include 2D map data, such as those available from Open Street Maps, Ordinance Survey™ or Google Maps™. In these cases, the boundary position locations of objects within the maps (such as roads, land boundaries, rivers, lakes, etc) can be extracted. This extracted map data may then be combined with the extracted city data ground-plane from the other source(s) in order to produce accurate map features in the combined 3D database" in col. 6, lines 33-41) furniture (see "extracting data relating to object boundary position locations and/or object corner border locations of said 3D objects (such as… city furniture) in the environment from the data describing the environment to generate the 3D object data set" in col. 2, line 65 to col. 3, line 2). 
While Goodbody discloses simulating a radio frequency communications link between simulated transmitter and receiver positions and street furniture, Goodbody fails to disclose wherein the RF propagation model is a knife edge diffraction model… the street furniture including pole or post mounted street furniture… using the knife edge diffraction model for items of the street furniture with at least one vertex within a beamwidth of the RF communications link.
Gougeon discloses wherein the RF propagation model is a knife edge (see "D… forward-scattering is handled with knife-edge diffraction" in page 3449, last paragraph to page 3450, 1st paragraph) diffraction model… the street furniture including pole or post mounted street furniture (see "urban furniture like lampposts, traffic lights… or road signs" in page 3448, col. 2, 1st paragraph)… using the knife edge diffraction model (see “The for items of the street furniture with at least one vertex within a beamwidth of the RF communications link (see "applied… equation (4) to each visible face" in page 3450, col. 1, last paragraph; "modeled as boxes… forward-scattering is handled with knife-edge diffraction" in page 3449, next to last paragraph to page 3450, 1st paragraph).
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Gougeon with Goodbody, because Gougeon presented a hybrid model taking into account specular reflections and diffractions, diffuse scattering, and single-bounce propagation upon lampposts (see page 3452, col. 1, V. CONCLUSIONS, 1st paragraph), and as a result, Gougeon reports the following improvements over his prior art: the hybrid model allows predicting a denser and more realistic channel, with contributions that are unreachable to the initial ray-tracing (see page 3452, col. 1, V. CONCLUSIONS, 2nd paragraph).
While Goodbody and Gougeon disclose street-level data and wherein the RF propagation model is a knife edge diffraction model… using the knife edge diffraction model for items of the street furniture with at least one vertex within a beamwidth of the RF communications link, Goodbody and Gougeon fail to disclose obtained from a street-level survey of the area… and wherein at least one knife edge diffraction value is determined.
However in a NPL cited by Gougeon (see “The deterministic urban propagation model we use is based on 3D ray-based model [5]” in page 3448, last paragraph), Corre-Lostanlen discloses obtained (see "large urban measurement campaigns" in page 3114, col. 2, 1st paragraph) from a street-level survey of the area (see "3-D urban model needs an HR representation of the transmitter environment given in the digital geographical map data: terrain altitude (in a pixel grid, so-called raster matrix), 3-D building contour vectors, and optionally a and wherein at least one (see 'estimation of the radio wave propagation over an irregular terrain considers the main obstacles placed between the transmitter and the receiver as “equivalent” knife edges… diffraction values estimated by large urban measurement campaigns' in page 3114, col. 1, last paragraph to col. 2, 1st paragraph) diffraction value is determined (see "algorithm computing the diffraction" in page 3113, col. 2, 1st paragraph).
Goodbody, Gougeon, and Corre-Lostanlen are analogous art because they are related to communications simulation/modeling.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Corre-Lostanlen with Goodbody and Gougeon, because Corre-Lostanlen discloses "Abstract—A new 3-D urban electromagnetic wave propagation model is presented. It provides fast 3-D deterministic predictions in urban radio configurations and over large areas. The various techniques to make it suitable to the network planning and optimization of large wireless networks are described" (see page 3112), and as a result, Corre-Lostanlen reports that "The comparison with drive-test power measurements proves the robustness and accuracy of the 3-D urban model when predicting the narrowband power level in strong multipath environments... Moreover, the comparison to impulse response measurements shows the ability to provide realistic wideband predictions. The delay spreads predicted at receivers located in a hilly city (which are a few kilometers away from the transmitter) are in good agreement with the measurements. In particular, large delay spreads are measured and predicted… in some obstructed locations" (see page 3122, col. 2, 3rd paragraph).
As to claim 2, Goodbody discloses wherein the overhead imagery data is derived from one or more of: i) aerial imagery data satellite imagery data (see "Ordinance Survey", "datasets… include 2D map data, such as those available from Open Street Maps, Ordinance Survey™ or Google Maps™. In these cases, the boundary position locations of objects within the maps (such as roads, land boundaries, rivers, lakes, etc) can be extracted. This extracted map data may then be combined with the extracted city data ground-plane from the other source(s) in order to produce accurate map features in the combined 3D database" in col. 6, lines 33-41). About Examiner's interpretation, Examiner notes that the Specification reads '[0024]… 3D topography data of the area is employed, obtained from existing hyper accurate surveys for example undertaken by a national mapping agency, such as the Ordnance Survey of the United Kingdom, United States Geological Survey, and the like. Such surveys may incorporate aerial and satellite image data, as well as data obtained from ground based surveys, such as point-cloud surveys (obtained, for example using vehicle mounted LIDAR systems), and ground based optical imagery'.
As to claim 5, Gougeon discloses wherein the pole or post mounted street furniture includes any one or more of: a) lamp-posts; b) sign-posts; c) post-boxes ; d) telephone boxes; e) fencing; f) barriers; g) traffic lights; h) telegraph poles; and/or i) traffic signs (see "urban furniture like lampposts, traffic lights… or road signs" in page 3448, col. 2, 1st paragraph). 
As to claim 6, Corre-Lostanlen discloses wherein the street-level geospatial objects further includes one or more trees (see "diffraction values estimated by large urban measurement campaigns. In this environment, the obstacles giving rise to diffraction phenomena are basically the trees" in page 3114, col. 2, 1st paragraph). 
As to claim 7, Gougeon discloses i) defining a virtual RF propagation area between the simulated transmitter and receiver positions (see "A. Simulated scenario The test scenario is chosen in a large boulevard making an angle at a crossing (Figure 3)" in page ii) identifying the items of the street furniture from the geospatial data which possess at least one vertex located within the defined virtual RF propagation area and which extend beyond the defined virtual RF propagation area (see "easily identified in the geographical digital model… We first check there is no obstruction between the transmitter and the element, and also between the element and the receiver. Then… applied… equation (4) to each visible face" in page 3450, col. 1, last paragraph); iii) calculating a knife edge  (see "forward-scattering is handled with knife-edge diffraction" in page 3449, last paragraph to page 3450, 1st paragraph); iv) determining from the respective knife edge diffraction values the greatest such value; and v) calculating the RF communications link propagation characteristics in dependence on the determined knife edge diffraction value (see "determining… the greatest… knife edge diffraction value" as "main new contributions", "propagation… modeled to get the main new contributions of the channel impulse response" in page 3450, 2nd paragraph; "Figure 5 shows the received power part induced by the urban furniture" in page 3451, col. 1, last paragraph). 
Corre-Lostanlen discloses calculating (see 'estimation of the radio wave propagation over an irregular terrain considers the main obstacles placed between the transmitter and the receiver as “equivalent” knife edges… diffraction values estimated by large urban measurement campaigns' in page 3114, col. 1, last paragraph to col. 2, 1st paragraph) diffraction value (see "algorithm computing the diffraction" in page 3113, col. 2, 1st paragraph).
As to claim 8, Gougeon discloses i) defining a virtual RF propagation area between the simulated transmitter and receiver positions (see "A. Simulated scenario The test scenario is chosen in a large boulevard making an angle at a crossing (Figure 3)" in page 3450, col. 2, 1st paragraph), ii) identifying any objects from the geospatial data which are located on a simulated line of sight between the simulated transmitter and receiver positions (see "objects… on a simulated line of sight" as "Lampposts" with no obstruction between them and the transmitter/receiver, "Lampposts… can be easily identified in the geographical digital model… We first check there is no obstruction between the transmitter and the element, and also between the element and the receiver. Then equation (3) can be applied to each visible lamppost" in page 3450, col. 1, last paragraph); iii) determining if any of the identified objects are located wholly within the defined virtual RF propagation area (see "A. Simulated scenario The test scenario is chosen in a large boulevard making an angle at a crossing (Figure 3)" in page 3450, col. 2, 1st paragraph and lampposts located wholly within the simulated scenario of Figure 3); iv) for any object determined to be wholly within the defined virtual RF propagation area, calculating the shield  (see "shield diffraction" with "diffraction upon… poles", "forward-scattering is handled with… diffraction upon… poles" in page 3449, last paragraph to page 3450, 1st paragraph); and v) calculating the RF communications link propagation characteristics in dependence on the greatest calculated shield diffraction value (see "greatest calculated shield diffraction value" as "main new contributions", "propagation… modeled to get the main new contributions of the channel impulse response" in page 3450, 2nd paragraph; "Figure 5 shows the received power part induced by the urban furniture" in page 3451, col. 1, last paragraph).
About Examiner's interpretation of "shield diffraction" with "diffraction upon… poles", Examiner notes that the Specification reads '[0011]… shield diffraction effects, where the diffracting object is wholly within the RF beam-width, are modelled. Such RF propagation effects can be modelled on thinner street furniture, such as lamp-posts and the posts of sign posts' and/or '[0030] Turning to shield diffraction, shield diffraction is considered when an object actually obstructs the signal path, but is not wide enough to completely block the signal. For example, a lamp post might be sufficiently narrow to permit shield diffraction, resulting in a 
Corre-Lostanlen discloses calculating the… diffraction value (see "algorithm computing the diffraction" in page 3113, col. 2, 1st paragraph).
As to claims 9 and 14, Goodbody discloses wherein the size and shape of the defined virtual RF propagation area is determined in dependence (see "propagation… geometry… subdivided due to other propagation details, such as… frequency range" in col. 9, lines 4-10) on the RF frequency being simulated (see valid between 1 GHz and 100 GHz, "propagation algorithms may conform to those outlined by the ITU-R, and are valid between 300 MHz and 100 GHz for different cases" in col. 9, lines 53-55).
As to claim 12, Goodbody discloses wherein the geospatial data further includes data relating to meteorological conditions in the defined virtual RF propagation area (see "propagation data and prediction methods that can be used… Specific Attenuation Model For Rain For Use In Prediction Methods" in col. 9, lines 27-33). 
As to claim 13, Goodbody discloses wherein the meteorological conditions include the amount of rainfall in the defined virtual RF propagation area (see "propagation data and prediction methods that can be used… Specific Attenuation Model For Rain For Use In Prediction Methods" in col. 9, lines 27-33). 
As to claim 19 Gougeon discloses i) defining a virtual RF propagation area between the simulated transmitter and receiver positions (see "A. Simulated scenario The test scenario is chosen in a large boulevard making an angle at a crossing (Figure 3)" in page 3450, col. 2, 1st paragraph), ii) identifying the items of the street furniture from the geospatial data which possess at least one vertex located within the defined virtual RF propagation area and which extend beyond the defined virtual RF propagation area (see "easily identified in the geographical digital model… We first check there is no obstruction between the transmitter and the element, and also between the element and the receiver. ; iii) calculating the at least one knife edge (see "forward-scattering is handled with knife-edge diffraction" in page 3449, last paragraph to page 3450, 1st paragraph); iv) determining from the respective knife edge (see "determining… the greatest… knife edge diffraction value" as "main new contributions", "propagation… modeled to get the main new contributions of the channel impulse response" in page 3450, 2nd paragraph; "Figure 5 shows the received power part induced by the urban furniture" in page 3451, col. 1, last paragraph).
Corre-Lostanlen discloses calculating (see 'estimation of the radio wave propagation over an irregular terrain considers the main obstacles placed between the transmitter and the receiver as “equivalent” knife edges… diffraction values estimated by large urban measurement campaigns' in page 3114, col. 1, last paragraph to col. 2, 1st paragraph) diffraction value (see "algorithm computing the diffraction" in page 3113, col. 2, 1st paragraph).
As to claim 20, Goodbody discloses one or more nontransitory computer readable media storing computer executable instructions that, when executed, cause a data processing system (see col. 3, lines 51-55; col. 4, lines 21-25) to simulate a radio frequency communications link between simulated transmitter and receiver positions, the simulating (see "link" as "path", "compute a propagation path between a first location and a second location… and computing a near range communications quality characteristic of the propagation path… first location… associated with a first communications device. e.g. a transmitter. The second location… associated with a second communications device. e.g. a receiver" in col. 2, lines 17-27), comprising: a) obtaining geospatial data pertaining to an area in which the transmitter and receiver positions are to be simulated, the geospatial data including information relating to geospatial objects located in the vicinity of the communications link to be simulated (see "geospatial data" as "ground-plane data… of the environment", "obtaining data describing an environment from... data source; processing the data describing the environment to generate a ground-plane data set describing a ground-plane of the environment, and a 3D object data set describing 3D objects in the environment" in col. 2, lines 10-19); and b) simulating RF communications link propagation characteristics between the simulated transmitter and receiver positions using the geospatial data (see "communications propagation calculations based on detailed features of an environment" in col. 2, lines 51-52; "using the ground-plane data set and the 3D object data set to compute a propagation path between a first location and a second location in the environment, and computing a near range communications quality characteristic of the propagation path" in col. 3, lines 17-21) and an RF propagation model (see propagation path algorithm, "calculate the propagation paths and local path components of the communications... passed to propagation path algorithms... information 209 regarding the transmitter and receiver device (such as their locations and frequencies) and then... propagation loss rates and, optionally, powers for the paths can be calculated" in col. 6, lines 4-16)… wherein radio frequencies of the radio frequency (RF) communications link are 5G frequencies and/or GHz frequencies (see "GHz frequencies" as valid between 1 GHz and 100 GHz, "parameters to be extracted for over-roof propagation can be found in ITU-R, Recommendation ITU-R. P. "1411-7: Propagation data and prediction methods for the planning of short-range outdoor radio communication systems and radio local area networks in the frequency range 300 MHz to 100 GHz" ITU-R Rec (2013)… propagation algorithms may conform to those outlined by the ITU-R, and are valid between 300 MHz and 100 GHz for different cases" in col. 9, lines 20-26 and 53-55); and wherein the geospatial data includes overhead imagery data obtained from an overhead survey of the area, and street-level data… the street-level data including information relating to street-level geospatial objects, the street-level geospatial objects including street (see furniture (see "extracting data relating to object boundary position locations and/or object corner border locations of said 3D objects (such as… city furniture) in the environment from the data describing the environment to generate the 3D object data set" in col. 2, line 65 to col. 3, line 2). 
While Goodbody discloses simulating a radio frequency communications link between simulated transmitter and receiver positions and street furniture, Goodbody fails to disclose the street furniture including pole or post mounted street furniture… using the knife edge diffraction model for items of the street furniture with at least one vertex within a beamwidth of the RF communications link.
Gougeon discloses the street furniture including pole or post mounted street furniture (see "urban furniture like lampposts, traffic lights… or road signs" in page 3448, col. 2, 1st paragraph)… using the knife edge (see "D… forward-scattering is handled with knife-edge diffraction" in page 3449, last paragraph to page 3450, 1st paragraph) diffraction model (see “The deterministic urban propagation model we use is based on 3D ray-based model [5]… rays are launched in the horizontal 2D plane… towards the vertical edges of the buildings to generate diffractions” in page 3448, last paragraph) for items of the street furniture with at least one vertex within a beamwidth of the RF communications link (see "applied… equation (4) to each visible face" in page 3450, col. 1, last paragraph; "modeled as boxes… forward-scattering is handled with knife-edge diffraction" in page 3449, next to last paragraph to page 3450, 1st paragraph).

However in a NPL cited by Gougeon (see “The deterministic urban propagation model we use is based on 3D ray-based model [5]” in page 3448, last paragraph), Corre-Lostanlen discloses obtained (see "large urban measurement campaigns" in page 3114, col. 2, 1st paragraph) from a street-level survey of the area (see "3-D urban model needs an HR representation of the transmitter environment given in the digital geographical map data: terrain altitude (in a pixel grid, so-called raster matrix), 3-D building contour vectors, and optionally a representation of additional clutter types (other than buildings) in raster matrices or vectors" in page 3113, next to last paragraph; "multiresolution vertical profile… represents the variations of terrain altitude, clutter types, and clutter heights between two points… a vertical profile may be constructed from 3-D vector data and HR altitude data" in page 3118, col. 2, 2nd paragraph)… and wherein at least one (see 'estimation of the radio wave propagation over an irregular terrain considers the main obstacles placed between the transmitter and the receiver as “equivalent” knife edges… diffraction values estimated by large urban measurement campaigns' in page 3114, col. 1, last paragraph to col. 2, 1st paragraph) diffraction value is determined (see "algorithm computing the diffraction" in page 3113, col. 2, 1st paragraph).
As to claim 21, Goodbody discloses a computer-implemented (see col. 4, lines 57-64) method of simulating a radio frequency communications link between simulated transmitter and receiver positions (see "link" as "path", "compute a propagation path between a first location and a second location… and computing a near range communications quality characteristic of the propagation path… first location… associated with a first communications device. e.g. a transmitter. The second location… associated with a second communications device. e.g. a receiver" in col. 2, lines 17-27), comprising: a) obtaining geospatial data pertaining to an area in which the transmitter and receiver positions are to be simulated, the geospatial data including information relating to geospatial objects located in the vicinity of the communications link to be simulated (see "geospatial data" as "ground-plane data… of the environment", "obtaining data describing an environment from... data source; processing the data describing the environment to generate a ground-plane data set describing a ground-plane of the environment, and a 3D object data set describing 3D objects in the environment" in col. 2, lines 10-19); and b) simulating RF communications link propagation characteristics between the simulated transmitter and receiver positions using the geospatial data (see "communications propagation calculations based on detailed features of an environment" in col. 2, lines 51-52; "using the ground-plane data set and the 3D object data set to compute a propagation path between a first location and a second location in the environment, and computing a near range communications quality characteristic of the propagation path" in col. 3, lines 17-21) and an RF propagation model (see propagation path algorithm, "calculate the propagation paths and local path components of the communications... passed to propagation path algorithms... information 209 regarding the transmitter and receiver device (such as their locations and frequencies) and then... propagation loss rates and, optionally, powers for the paths can be calculated" in col. 6, lines 4-16)… wherein radio frequencies of the radio frequency (RF) communications link are 5G frequencies and/or GHz frequencies (see "GHz frequencies" as valid between 1 GHz and 100 GHz, "parameters to be extracted for over-roof propagation can be found in ITU-R, Recommendation ITU-R. P. "1411-7: Propagation data and prediction methods for the planning of short-range outdoor radio communication systems and radio local area networks in the frequency range 300 MHz to 100 GHz" ITU-R Rec (2013)… propagation algorithms may conform to those outlined by the ITU-R, and are valid between 300 MHz and 100 GHz for different cases" in col. 9, lines 20-26 and 53-55); and wherein the geospatial data includes overhead imagery data obtained from an overhead survey of the area, and street-level data… the street-level data including information relating to street-level geospatial objects, the street-level geospatial objects including street (see "overhead imagery… from an overhead survey of the area" as "data… from Open Street Maps, Ordinance Survey™ or Google Maps", "datasets… include 2D map data, such as those available from Open Street Maps, Ordinance Survey™ or Google Maps™. In these cases, the boundary position locations of objects within the maps (such as roads, land boundaries, rivers, lakes, etc) can be extracted. This extracted map data may then be combined with the extracted city data ground-plane from the other source(s) in order to produce accurate map features in the combined 3D database" in col. 6, lines 33-41) furniture (see "extracting data relating to object boundary position locations and/or object corner border locations of said 3D objects (such as… city furniture) in the environment from the data describing the environment to generate the 3D object data set" in col. 2, line 65 to col. 3, line 2). 
Gougeon discloses wherein the RF propagation model (see "propagation… modeled to get the main new contributions of the channel impulse response" in page 3450, 2nd paragraph; "Figure 5 shows the received power part induced by the urban furniture" in page 3451, col. 1, last paragraph) is a shield diffraction model… … the street furniture including pole or post mounted street furniture (see "urban furniture like lampposts, traffic lights… or road signs" in page 3448, col. 2, 1st paragraph)… wherein at least one shield (see "shield diffraction" with "diffraction upon… poles", "forward-scattering is handled with… diffraction upon… poles" in page 3449, last paragraph to page 3450, 1st paragraph).
About Examiner's interpretation of "shield diffraction" with "diffraction upon… poles", Examiner notes that the Specification reads '[0011]… shield diffraction effects, where the diffracting object is wholly within the RF beam-width, are modelled. Such RF propagation effects can be modelled on thinner street furniture, such as lamp-posts and the posts of sign posts' and/or '[0030] Turning to shield diffraction, shield diffraction is considered when an object 
However in a NPL cited by Gougeon (see “The deterministic urban propagation model we use is based on 3D ray-based model [5]” in page 3448, last paragraph), Corre-Lostanlen discloses obtained (see "large urban measurement campaigns" in page 3114, col. 2, 1st paragraph) from a street-level survey of the area (see "3-D urban model needs an HR representation of the transmitter environment given in the digital geographical map data: terrain altitude (in a pixel grid, so-called raster matrix), 3-D building contour vectors, and optionally a representation of additional clutter types (other than buildings) in raster matrices or vectors" in page 3113, next to last paragraph; "multiresolution vertical profile… represents the variations of terrain altitude, clutter types, and clutter heights between two points… a vertical profile may be constructed from 3-D vector data and HR altitude data" in page 3118, col. 2, 2nd paragraph)… at least one… diffraction value is determined (see "algorithm computing the diffraction" in page 3113, col. 2, 1st paragraph).
As to claims 17 and 22, these claims recite a system for performing the process of claims 1 and 21. Goodbody discloses a system (see col. 3, lines 51-53) for performing a process that teaches claims 1 and 21. Therefore, claims 17 and 22 are rejected for the same reasons given above.

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Goodbody taken in view of Gougeon further in view of Corre-Lostanlen as applied to claim 1 above, and further in view of Guan Pang, (Pang hereinafter), U.S. Patent 10536860.
As to claim 3, while Goodbody, Gougeon, and Corre-Lostanlen disclose street-level data; Goodbody, Gougeon, and Corre-Lostanlen fail to disclose wherein the street-level data is derived from geo-spatial point cloud data obtained from the street-level survey of the area.
Pang discloses wherein the street-level data is derived from geo-spatial point cloud data obtained from the street-level survey of the area (see "To identify potential node sites (e.g., telephone poles, buildings), the network planning system may survey a region (e.g., a geographical area) using LiDAR… output of the LiDAR site survey may be a point cloud" in col. 6, lines 26-34). 
Goodbody, Gougeon, Corre-Lostanlen, and Pang are analogous art because they are related to communications simulation/modeling.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Pang with Goodbody, Gougeon, and Corre-Lostanlen, because Pang discloses a fully-automated network planning system to aid in the deployment of multi-hop wireless networks (see col. 1, lines 44-46), and as a result, Pang reports the following improvements over his prior art: inputs and variables may be combined in the following formulation. One objective may be to minimize the total cost of hardware and operational cost necessary to make all the selected street furniture (e.g., utility poles) viable antenna locations. Letting Ci to be the cost of activating site iєV and Kis to be the cost of activating sector sєδi, at site iєV, it may be desirable to find the subset of sites and sectors that provide lower total cost: min∑iєVCi+∑iєV∑jєδiKijδj (see col. 12, lines 44-53).

Claims 10, 11, 15, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goodbody taken in view of Gougeon further in view of Corre-Lostanlen as applied to claim 7 above, and further in view of William Mark Smith and Donald C. Cox, (Smith hereinafter), Urban Propagation Modeling for Wireless Systems.
As to claims 10 and 15, while Goodbody, Gougeon, and Corre-Lostanlen disclose an RF propagation area; Goodbody, Gougeon, and Corre-Lostanlen fail to disclose wherein the defined virtual RF propagation area is in the shape of an ellipse.
Smith discloses wherein the defined virtual RF propagation area is in the shape of an ellipse (see "ellipsoidal", "Fresnel zones identify when an obstruction blocks the primary propagation path in such a way that the received signal is the result of diffraction around the object. Fresnel zones are ellipsoidal regions with foci at the transmitter and receiver" in page 14, 1st paragraph). 
Goodbody, Gougeon, Corre-Lostanlen, and Smith are analogous art because they are related to communications simulation/modeling.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Smith with Goodbody, Gougeon, Corre-Lostanlen, because Smith studies signal strength measurements to draw new conclusions about signal strength prediction, transient behavior near street intersections, and the repeatability of signal strength measurements. Improved signal strength prediction is useful in analyzing interference and link-level performance of a communication system throughout a coverage area. The transient behavior of signal strength near corners determines how quickly a system must respond to such changes. Characteristics of the repeatability of signal strength measurements are important in evaluating methods that infer position from signal strength measurement properties (see page 142, next to last paragraph), and as a result, Smith reports that his augmentation of the model incorporates the layout of the streets into the model by partitioning streets according to their orientation relative to the transmitter. By partitioning streets into two groups–radial streets and cross streets–he improves the prediction error by up to 6 dB. The partitioning increases the complexity of the model only slightly for this significant improvement in prediction error (see page 144, 2nd paragraph).
As to claims 11 and 16, Smith discloses wherein the defined virtual RF propagation area corresponds to the area of the 2nd Fresnel zone between the simulated transmitter and receiver positions (see "2nd" as n=2, "Fresnel zones identify when an obstruction blocks the primary propagation path in such a way that the received signal is the result of diffraction around the object. Fresnel zones are ellipsoidal regions with foci at the transmitter and receiver. Each zone is identified by a surface that indicates path lengths that are integer multiples of λ=2 longer than the direct path from transmitter to receiver. The radius of the n-th Fresnel zone at a distance d1 from the end of the path is given by… Fn = √(nλd1(d-d1)/d) (2.10) where d is the length of the path" in page 14, 1st paragraph). 

Response to Arguments
Regarding the claim objections, the amendment corrected all deficiencies and the objections are withdrawn.
Regarding the claim rejections - 35 USC § 112, the amendment corrected all deficiencies and the objections are withdrawn.
Regarding the rejections under 103, Applicant argues, (see page 9, 2nd-3rd paragraphs):
‘… Applicant has amended the claims to recite 5G and/or GHz frequencies (there is a 5G band that is sub-GHz, thus the inclusion of GHz frequencies). This addresses the point raised in the Advisory Action that the previously amended claims did not recite such a feature.
The claimed invention now recites 5G or GHz frequencies, and are directed to RF planning that takes into account street furniture and specifically pole and post mounted street furniture, which 5G and GHz frequencies are more susceptible to RF interference than prior art lower frequency systems…’

Examiner's response: Applicant's argument is not persuasive, because the combination of cited references teaches or suggests all the elements of the claimed invention. 
As to the trademark/trade name 5G, where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. In the 
As per the Claim Interpretation above, the claims reciting "and/or" were interpreted as “or”. Goodbody discloses wherein radio frequencies of the radio frequency (RF) communications link are 5G frequencies and/or GHz frequencies (see "GHz frequencies" as valid between 1 GHz and 100 GHz, "parameters to be extracted for over-roof propagation can be found in ITU-R, Recommendation ITU-R. P. "1411-7: Propagation data and prediction methods for the planning of short-range outdoor radio communication systems and radio local area networks in the frequency range 300 MHz to 100 GHz" ITU-R Rec (2013)… propagation algorithms may conform to those outlined by the ITU-R, and are valid between 300 MHz and 100 GHz for different cases" in col. 9, lines 20-26 and 53-55).
As pointed out by Goodbody, Propagation data and prediction methods for the planning of short-range outdoor radio communication systems and radio local area networks in the frequency range 300 MHz to 100 GHz, discloses "4 Path loss models. For typical scenarios in urban areas, some closed-form algorithms can be applied. These propagation models can be used both for site-specific and site-general calculations. The corresponding propagation situations are defined in § 3.1. The type of the model depends also on the frequency range. Different models have to be applied for UHF propagation and for mm-wave propagation. In the UHF frequency range, LoS and NLoS situations are considered. In mm-wave propagation, LoS is considered only. Additional attenuation by oxygen and hydrometeors has to be considered in the latter frequency range" (see page 7) and "outdoor short-range propagation over the frequency range 300 MHz to 100 GHz. Information is given on path loss models for line-of-sight (LoS) and non-line-of-sight (NLoS) environments, building entry loss, multipath models for both environments of street canyon and over roof-tops, number of signal components, polarization characteristics and fading characteristics" (see page 1, 1st paragraph).

Corre-Lostanlen discloses "Measurements were collected using a MIMO channel sounder with 120-MHz bandwidth at the central frequency 4.5 GHz" (see page 3121, col. 1, last paragraph).
See also some of the prior art made of record and not relied upon cited below. 
As to the limitation "the street furniture including pole or post mounted street furniture", Gougeon discloses the street furniture including pole or post mounted street furniture (see "urban furniture like lampposts, traffic lights… or road signs" in page 3448, col. 2, 1st paragraph).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Järveläinen et al., “Evaluation of Millimeter-Wave Line-of-Sight Probability With Point Cloud Data” (see PTO-892 Notice of Reference Cited dated 06/30/2021), discloses "Mm-waves are seen as a viable solution for backhaul links and short-range access points in future fifth-generation (5G) networks" (see page 228, col. 1, 1st paragraph) and "At mm-wave frequencies… environment data should include finer structures such as furniture, lamp posts and other fixtures because they are possibly electrically large and hence can block the LOS" (see page 228, col. 1, 2nd paragraph).
Motoharu Sasaki et al., "Channel Model Considering Frequency Dependency Based on Propagation Measurements with Multiple Frequencies for 5G Systems", discloses "the degree of shielding must be taken into account to accurately predict the path loss characteristics, 
Ignacio Rodriguez et al., "Analysis of 38 GHz mmWave propagation characteristics of urban scenarios", discloses "Abstract… measurement-based analysis of urban outdoor and outdoor-to-indoor propagation characteristics at 38 GHz… considers line-of-sight propagation, reflection, scattering, diffraction, transmission, as well as polarization effects… models are practical for implementation in system level simulators or ray-tracing tools" (see page 374, col. 1) and "diffraction loss can be estimated by applying knife-edge formulation… over the geometry of the scenario by simply assuming that the corner of the building acts as a knife-edge" (see page 380, col. 1, 1st paragraph).
Yves Lostanlen et al., "Ray tracing modeling" (see PTO-892 Notice of Reference Cited dated 06/30/2021), discloses 'tree canopy is modeled by randomly distributed and oriented cylinders and thin disks, which represent the branches and leaves, respectively. The expressions derived by de Jong show good agreement with measurements from single trees at 1.9 GHz' (see page 279, last paragraph).
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

***
/JUAN C OCHOA/		11/5/21Primary Examiner, Art Unit 2146